DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger et al (US 10,969,197) [hereinafter Theisinger] in view of Luebkeman (US 3,346,962)
Regarding claim 1-3, 9, 10, Theisinger discloses a reflective gun sight comprising: a rear sight 1 including a light source 4 (clearly seen in Fig. 3 and 4) ; and a front sight 2 including a reflective surface 7 that is directly opposing the light source and wherein light is reflected by the reflective surface towards the rear sight (Fig. 2; “A portion of the light beam (10) is reflected back towards the shooter's eye forming the reflected light beam (11). This beam is visible to the shooter through the opening (3) formed in the rear sight (1) between the sighting projections (16), (17)”).  
Theisinger does not expressly disclose wherein the reflective surface is recessed within an aperture of a front sight housing wherein light emitted from the light source travels through the aperture .
Luebkeman teaches that it is known in the art of front sight post to provide a reflective surface 37 in a aperture of a front sight housing behind an optic 29.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the reflective surface in a recess of a front sight housing behind an optic, in view of Luebkeman, to obtain the desired result of providing a sighting system that also uses ambient light to produce aiming indicia.
Alternatively, applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Theisinger such that the front sight was the reflective surface is recessed within an aperture of a front sight housing wherein light emitted from the light source travels through the aperture, in view of Luebkeman, because the substitution of one known front sight for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a sighting system which reflects back  an indicator of proper alignment
Regarding claim 4, Theisinger further discloses wherein the light source 4 is included in a plurality of light sources 4, 5, 6, (clearly seen in Fig. 4).

Regarding claim 11-16, Theisinger further discloses wherein the rear sight including a light source and an alignment feature 16, 17 wherein the light emitted from the light source that is reflected by the reflector travels through the alignment feature to align a user's eye, the rear sight, and the front sight to a target, wherein the alignment feature is a notch (between 16 and 17).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Theisinger and Luebkeman, as applied to claims 1-4 and 9-16, and further in view of Ben Zion et al (US 2019/0107368)
Regarding Claim 6-8, the combination of Theisinger and Luebkeman does not teach at least two of the plurality of light sources emitting different colors of light.
Ben Zion teaches that is known in the art provide  light sources that emit different color lights (Par. 0016: the user is guided by the LED light from the front sight and the rear sight together to align the firearm toward the target. Optionally, the color of the light of the front sight is different than the color of the light of the rear sight.
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified the combination of Theisinger and Luebkeman such that provide  light sources that emit different color lights, in view of Ben Zion, to obtain the desired result differentiating the light of the front and rear sight. Regarding claim 8, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 1-2, 4-5, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger et al (US 10,969,197) [hereinafter Theisinger] in view of Howe et al (US 2014/0109460) [hereinafter Howe]
Regarding claim 1-2, 4-5, and 9-16 Theisinger discloses a reflective gun sight comprising: a rear sight 1 including a light source 4 (clearly seen in Fig. 3 and 4) ; and a front sight 2 including a reflective surface 7 that is directly opposing the light source and wherein light is reflected by the reflective surface towards the rear sight (Fig. 2; “A portion of the light beam (10) is reflected back towards the shooter's eye forming the reflected light beam (11). This beam is visible to the shooter through the opening (3) formed in the rear sight (1) between the sighting projections (16), (17)”).  
Theisinger does not expressly disclose wherein the reflective surface is recessed within an aperture of a front sight housing wherein light emitted from the light source travels through the aperture wherein the front sight includes a peep aperture to allow light to pass through the entire front sight.
Howe teaches an analogous front sight post with a reflective surface 12 recessed in a housing such that the light source travels through the aperture wherein the front sight includes a peep aperture to allow light to pass through the entire front sight (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the reflective surface in a recess of a front sight housing behind an optic, in view of Howe, to obtain the desired result of providing a sighting system that also uses ambient light to produce aiming indicia. 
Alternatively, applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Theisinger such that the front sight was the reflective surface is recessed within an aperture of a front sight housing wherein light emitted from the light source travels through the aperture, in view of Luebkeman, because the substitution of one known front sight for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a sighting system which reflects back  an indicator of proper alignment.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Theisinger and Howe, as applied to claims 1-2, 4-5, 9-16, and further in view of Ben Zion et al (US 2019/0107368).
Regarding Claim 6-8, the combination of Theisinger and Howe does not teach at least two of the plurality of light sources emitting different colors of light.
Ben Zion teaches that is known in the art provide  light sources that emit different color lights (Par. 0016: the user is guided by the LED light from the front sight and the rear sight together to align the firearm toward the target. Optionally, the color of the light of the front sight is different than the color of the light of the rear sight.
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified the combination of Theisinger and Howe such that provide  light sources that emit different color lights, in view of Ben Zion, to obtain the desired result differentiating the light of the front and rear sight. Regarding claim 8, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641